Citation Nr: 1502104	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected residuals of a stress fracture of the right foot. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1978 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for tinnitus and left knee disorder.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran submitted additional evidence in support of his claims along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014). 

The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected residuals of a stress fracture of the right foot, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The Veteran's current tinnitus is not related to his exposure to loud noise during service, but it is attributable to his current service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Service connection for tinnitus is granted herein.  As this determination is favorable to the Veteran, any errors made regarding VA's duties to notify and to assist him in substantiating this claim were harmless.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The same applies for errors made with respect to the May 2013 hearing before the undersigned. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Laws and Regulations

Service connection-general criteria

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the event, injury, or disease of service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Secondary Service Connection-criteria

Secondary service connection means that a current nonservice-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be a current disability and a causation or aggravation nexus between it and a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

III. Merits Analysis

The Veteran seeks service connection for tinnitus.  He maintains that his current tinnitus is a result of in-service acoustic trauma from having fixed and fired weapons as a small arms repairer.  (See December 2010 VA Hearing Loss and Tinnitus examination report).  The Veteran contends that he has experienced tinnitus since military service and that it occurs several times a week since and lasts for 30 minutes, depending on the noise level.  (Transcript (T.) at pages (pgs.) 11, 13).  The Veteran has denied post-service noise exposure, maintaining that he has worked in security and at a fast-food restaurant.  (Id., at pg. 1).  He maintains that he has had some post-service recreational noise exposure (e.g., lawn equipment, chainsaw), but that he used hearing protection.  Id. 

Turning to Hickson element number one (1), evidence of a current disability, the Veteran is competent to report symptoms, such as ringing in his ears, that are perceivable through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, VA audiologists in December 2010 and August 2012 have diagnosed the Veteran with tinnitus.  (See December 2010 and August 2012 VA examination reports).  Thus, Hickson element number one (1), evidence of a current disability, has been met. 

Concerning Hickson element number two (2), evidence of in-service injury or disease, the Veteran's personnel records reflect that his military occupational specialty (MOS) was a small arms repairer.  Thus, the Board finds his contention that he was exposed to acoustic trauma to be credible and consistent with the conditions and circumstances of his military service as a small arms repairer.  38 U.S.C.A. § 1154(a).  Thus, Hickson element number two (2), evidence of in-service injury or disease, has been met. 

Finally, in addressing the nexus requirement, Hickson element number three (3), there are VA opinions that are against and supportive of the claim. 
Evidence against the claim includes a December 2010 VA audiologist's addendum opinion.  After a review of the claims file and service and post-service history of noise exposure that is consistent with that previously reported herein, the VA examiner opined that in light of the Veteran's reported onset of tinnitus (i.e., 25 years post-service) and description of tinnitus (occurred a few days a month and lasted for 15-20 minutes), that it was less likely than not related to his military noise exposure and was not consistent with noise-induced tinnitus.  The Board finds the VA examiner's opinion to be of diminished probative value because it was based on an inaccurate premise, namely that the Veteran only experienced tinnitus a couple of days a month and that it lasted 15-20 minutes.  The Veteran testified that he experienced tinnitus several times a week and that it lasted for 30 minutes, and, as noted above, the Board has determined his testimony as to the onset of his tinnitus to be credible.  

Evidence in support of the claim for service connection for tinnitus is an August 2012 VA audiologist's opinion.  (See August 2012 VA Hearing Loss and Tinnitus examination report uploaded to the Veteran's Virtual VA electronic claims file on October 19, 2012).  The VA audiologist opined, after a recitation of the Veteran's in-service history of noise exposure and an audiometric evaluation of the Veteran's ears, that he had a clinical diagnosis of hearing loss and his tinnitus was at least as likely as not (50% probability or greater) a symptom associated thereto, as tinnitus was known to be a symptom associated with hearing loss.  The VA audiologist's opinion is not wholly dispositive as to the etiology of the Veteran's tinnitus as she did not have the Veteran's claims file available for review prior to the examination, which included the December 2010 VA audiologist's unfavorable opinion.  Thus, the Board finds this opinion to also be of diminished probative value. 

In conclusion, for the reasons noted, the Board finds that neither one of the VA opinions are dispositive of the claim for service connection for tinnitus.  Notwithstanding the foregoing, the Board finds the August 2012 VA audiologist's opinion that the Veteran's tinnitus was a symptom of his hearing loss to be supported by the medical community.  In this regard, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. Here, the Veteran's bilateral hearing loss is consistent with the noise exposure encountered while on active duty.  Moreover, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for tinnitus as secondary to the service-connected bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus as secondary to service-connected bilateral hearing loss disability is granted. 



REMAND

Prior to further appellate review of the claim for service connection for a left knee disability, to include as secondary to the service-connected residuals of a stress fracture of the right foot, the Board finds that additional procedural and substantive development is necessary; specifically, to provide the Veteran with notice of the evidence necessary to substantiate a claim for service connection for a left knee disability on a secondary basis; obtain outstanding VA treatment records; and, schedule the Veteran for a VA examination that addresses the secondary service connection component of his claim.  
 
A. Procedural Development

The Veteran seeks service connection for a left knee disability.  He testified before the undersigned hat his left knee was secondary to his service-connected residuals of a stress fracture of the right foot.  (T. at pg. 3).  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service connection for a left knee disorder on a secondary basis.

B. Substantive Development

i) Outstanding VA treatment records

The Veteran testified that he had sought treatment for his left knee disability at the Houston, Texas VA Medical Center (VAMC) during the calendar years 1984 and 1985.  (T. at pg. 8).  The record contains treatment records from the above-cited VA facility, dated from 1990 to the present; however, records prior to 1990 are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the outstanding pre-1990 VA treatment records may contain evidence pertaining to the etiology of the Veteran's left knee disability and/or show continuity of left knee symptoms since service discharge in 1983, the AOJ should attempt to obtain them on remand.

ii) VA examination

In December 2010, a VA examiner examined the Veteran in conjunction with his claim for service connection for a left knee disability.  The VA examiner provided a negative nexus opinion as to the direct service connection component of the claim.   (See December 2010 VA examination report).  In light of the Veteran's contention that he has a left knee disability that is secondary to his service-connected residuals of a stress fracture of the right knee, the Board finds that he should be afforded a VA examination by an appropriate individual to address the secondary service connection component of his claim.  

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a Veterans Claims Assistance Act of 2000 notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for a left knee disorder on a secondary basis, to include aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Obtain treatment records pertaining to the Veteran from the Houston, Texas VAMC for the period from May 1983 to 1990.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them. 

3.  After the development in directives in 1-2 has been accomplished, schedule the Veteran for a VA examination by an appropriate examiner to provide an opinion as to whether the Veteran's currently diagnosed left knee disorder, degenerative joint disease, has been caused or aggravated (made permanently worse) by the service-connected residuals of a stress fracture of the left foot.  The following considerations will govern the examination:

a. The claims file, to include the Veteran's Virtual VA and Veteran's Benefits Management System (VBMS) electronic claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of this information. 
   
b. The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected residuals of a stress fracture of the right foot caused or permanently worsened any currently present left knee disorder.

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current left knee disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected residuals of a stress fracture of the right foot.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 
   
c. A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim for service connection for a left knee disorder, to include on a secondary basis.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


